Title: From George Washington to John Hancock, 10 December 1776
From: Washington, George
To: Hancock, John



Sir
Head Qrs Falls of Delaware Decr 10th 1776

Since I had the honor of addressing you Yesterday, nothing of importance has occurred. In respect to the Enemy’s movements, I have obtained no other information, than that they have a number of parties patrolling up and down the River, particularly above. As yet they have not attempted to pass, nor do any of their patrols, though some are exceedingly small, meet with the least interruption from the Inhabitants of Jersey.
By a Letter received last night from Genl Lee of the 8th Instt, he was then at Morristown, where he entertained thoughts of establishing a Post; But on receiving my dispatches by Major Hoops, I should suppose he would be convinced of the necessity of his proceeding this way with all the force he can bring. I have the Honor to be with great respect Sir Your Most Obedt Servt

Go: Washington


P.S. 9 OClock A.M. I this minute received information that the Enemy were repairing the Bridges, three or four miles below Trenton, which seems to indicate an intention of their passing lower down and suggests to me, the necessity that some attention should be had to the Fort at Billingsport, less they should possess them selves of it, the consideration of which I beg leave to submit to Congress; I have wrote to the Council of Safety on the Subject.

